18‐135 
    Mack v. Verizon Commc’ns Inc. 
                                                                                           
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                            
                                     SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.   
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION ASUMMARY ORDER@).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
     
                At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
    Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
    Foley Square, in the City of New York, on the 30th day of January, two thousand 
    nineteen. 
     
    PRESENT:   
                DENNIS JACOBS, 
                REENA RAGGI, 
                RAYMOND J. LOHIER, JR., 
                       Circuit Judges.   
    _____________________________________ 
                                                          
    Minerva Mack, 
     
                       Plaintiff‐Appellant, 
     
                v.                                                    18‐135 
                                                                
    Verizon Communications Inc., 
     
                       Defendant‐Appellee, 
                        
Verizon Inc., 
                  
                 Defendant. 
_____________________________________ 
 
 
FOR PLAINTIFF‐APPELLANT:               MINERVA MACK, pro se, Jamaica, 
                                       NY. 
 
FOR DEFENDANT‐APPELLEE:                JAMES P. HOLLIHAN, Duane 
                                       Morris LLP, Pittsburgh, PA (Eve I. 
                                       Klein, Duane Morris LLP, New York, 
                                       NY, on the brief). 
       
      Appeal from a judgment of the United States District Court for the Southern 
District of New York (Woods, J.). 
       
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
AND DECREED that the judgment of the district court is AFFIRMED.   
       
      Appellant  Minerva  Mack,  pro  se,  sued  her  former  employer,  Verizon 
Communications  Inc.  (“Verizon”),  for  violations  of  the  Employee  Retirement 
Income  Security  Act  (“ERISA”),  29  U.S.C.  §  1001,  et  seq.,  alleging  that  Verizon 
denied  pension  benefits  that  she  had  earned  working  for  Verizon’s  predecessor 
company from 1970 to 1979.    The district court ruled on summary judgment that 
Verizon’s denial was not arbitrary or capricious because Mack worked fewer than 
the  minimum  10  years  of  service.    We  assume  the  parties’  familiarity  with  the 
underlying facts, the procedural history of the case, and the issues on appeal.     
 
      We  review  a  grant  of  summary  judgment  de  novo,  “resolv[ing]  all 
ambiguities  and  draw[ing]  all  inferences  against  the  moving  party.”    Garcia  v. 
Hartford Police Dep’t, 706 F.3d 120, 126–27 (2d Cir. 2013) (per curiam).    Because the 
                                            2 
pension  plan  gave  Verizon  discretion  over  determinations  of  benefits,  including 
questions relating to age and service for eligibility purposes, the denial of Mack’s 
claim  is  reviewed  under  an  arbitrary  and  capricious  standard.    See  Pepe  v. 
Newspaper  &  Mail  Deliverers’‐Publishers’  Pension  Fund,  559  F.3d  140,  146  (2d  Cir. 
2009).    This court can only identify a denial of benefits as arbitrary or capricious 
“if  the  decision  is  ‘without  reason,  unsupported  by  substantial  evidence[,]  or 
erroneous as a matter of law.’”    Kinstler v. First Reliance Standard Life Ins., 181 F.3d 
243, 249 (2d Cir. 1999) (quoting Pagan v. NYNEX Pension Plan, 52 F.3d 438, 442 (2d 
Cir. 1995)).    That is not this case. 
 
        The pension plan expressly requires 10 years of service after age 22 before an 
employee is eligible to receive benefits.    A year of service is 1,000 completed hours 
of  service  worked  during  a  calendar  year,  with  45  hours  of  service  attributed  to 
each week the employee completes one or more hour of service.    Mack turned 22 
in 1970, so her pre‐1970 hours do not count toward eligibility.    Mack completed 9 
years of service from 1970 to 1978.    But the record before us on appeal shows that 
in 1979 Mack worked no more than 20 weeks, equivalent to 900 hours of service: 
100  hours  short  of  the  1,000  hours  required  for  a  year’s  credit.    Even  if  Mack’s 
unused leave time—paid as wages after she was fired—is counted as completed 
hours  of  service  (which  we  do  not  decide),  her  1979  social  security  statement 
indicates that she earned, at most, 20 weeks’ worth of wages.    And the hours Mack 
worked in excess of 1,000 hours from 1970 to 1978 cannot count toward her hours 
of service in 1979 because they were not earned during the calendar year 1979.     
 
        We have considered all of Mack’s remaining arguments and find them to be 
without  merit.    For  the  foregoing  reasons,  the  judgment  of  the  district  court  is 
AFFIRMED.     
 
                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk of Court 
 
                                              3